                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION
JULIO SEVILLANO,                    ) Case No. 6:19-cv-1461-Orl-78DCI
          Plaintiff,                )
                                    )
v.                                  )
                                    )
ORANGE COUNTY, FLORIDA,             )
          Defendant.                )
                                    )

        PLAINTIFF’S OBJECTION TO MAGISTRATE JUDGE’S ORDER
                      WITH MEMORANDUM OF LAW

     COMES   NOW    Plaintiff,      by      and   through     his    undersigned

counsel,   and   objects    to   the       Magistrate     Judge’s    Order   dated

January 21, 2020 (Doc. 35), as follows:


     Plaintiff     timely   filed      a    Motion   to   Amend     Complaint   on

January 10, 2020 (Doc. 31).


     The Magistrate Judge denied the Motion to Amend Complaint

by Order dated January 21, 2020 (Doc. 35).


     Plaintiff timely filed a Motion for Rehearing on January

29, 2020 (Doc. 37).


     The Magistrate Judge denied the Motion for Rehearing by

endorsed Order dated January 30, 2020 (Doc. 38) that reads: “The

underlying motion was denied at the first hearing, as such there

is no motion pending that could be the subject of a rehearing.”
Sevillano v. Orange County; Case No. 6:19-cv-1461-Orl-78DCI
Plaintiff’s Objection to Magistrate Judge’s Order                                         Page 2 of 2

          Plaintiff respectfully submits that it was error for the

Magistrate Judge to fail to consider the Motion for Rehearing on

its merits.                The rehearing was clearly directed at the denial of

the motion to amend, so the motion for rehearing should have

been considered and granted or denied on its merits.


                                                 MEMORANDUM OF LAW


          Pursuant to Fed.R.Civ.P. 72 the District Judge may grant

the Motion for Rehearing or return the matter to the Magistrate

Judge with instructions to consider the Motion for Rehearing on

its merits.


          WHEREFORE, Plaintiff respectfully prays that the Motion for

Rehearing be granted or the matter returned to the Magistrate

Judge          with        instructions                 that    the     Motion   for   Rehearing        be

considered on its merits.


                             CERTIFICATE OF GOOD FAITH CONFERENCE


          WE HEREBY CERTIFY that counsel for Plaintiff and counsel

for Defendant conferred on this Motion and did not agree on a

resolution.


                                            CERTIFICATE OF SERVICE

          WE     HEREBY          CERTIFY           that       this    document   was   electronically

filed today with the Clerk of the Court by using the ECF system,
Sevillano v. Orange County; Case No. 6:19-cv-1461-Orl-78DCI
Plaintiff’s Objection to Magistrate Judge’s Order                                     Page 3 of 2

which will send a copy of the same and electronic notice of this

filing to all counsel of record.

                                                              CPLS, P.A.
                                                              Attorneys|Consultants|Mediators
                                                              201 East Pine Street, Suite 445
                                                              Orlando, FL 32801
                                                              Tel 407-647-7887
                                                              Fax 407-647-5396
                                                              www.cplspa.com
                                                              CPLS File No. 3956-1




February 12, 2020                                             ALBERTO E. LUGO-JANER, Esq.
                                                              Florida Bar Number 0972592
                                                              alugo-janer@cplspa.com
                                                              Trial Counsel for Plaintiff
                                                              MELISSA C. MIHOK, Esq.
                                                              Florida Bar Number 555851
                                                              mmihok@cplspa.com
                                                              Counsel for Plaintiff
